DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12, line 1 sets forth an assembly for cutting or crimping a hollow pilling.  The last two lines of claim 12 set forth the blades having a rounded edge. If the blades having a rounded edge, it is unclear how it is used to cut the pilling as set forth line 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Trudeau et al. (9,038,723), hereinafter Trudeaux.
Regarding claim 1, Kim teaches an assembly to internally cut a hollow piling 100 substantially as claimed except for limitations in bolded texts, comprising: 
a pressurized hydraulic fluid supply 50 configured to supply enough force to cut through up to a circumference of a piling 100; 
a housing (41, 81) having a cavity to receive the hydraulic fluid, the housing having at least one cylinder wall; 

a blade (44, 84) fixedly and interchangeably attached at a radially distal end of each of the at least piston assembly, 
wherein the blade is configured to apply a cutting force to a hollow piling solely through the extension of the slidably disposed at least one piston assembly,
whereby as the blade extends through the at least one cylinder wall, a cutting force is applied to an encountered internal piling wall to cut through encountered pilling wall up to an external pilling circumference.
See Figs. 2 and 4.
Kim does not teach the blades interchangeably attached to the piston assemblies and the piston assemblies driving the blades up to the external pilling circumference.
Trudeau teaches a cutting assembly for internally cutting a pilling comprising cutting blades 106 interchangeably coupling to a blade actuator so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.  See Fig. 5A.
The piston in Kim is a blade actuator.
Therefore, it would have been obvious to one skilled in the art before the effective filling of the claimed invention to make the blades in Kim interchangeably coupling to the pistons so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.
In re Aller, 105 USPQ 233.
Regarding claim 5, Kim teaches the invention substantially as claimed except for the housing is 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the housing is 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Kim teaches the invention substantially as claimed except for the stroke of the piston up to 4.5 inches. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the stroke of the piston in Kim up to 4.5 inches for cutting pipes with different diameters.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 7, the shaded area of the piston defines a stop.

Regarding claim 13, Kim teaches two cutting units each with a cylinder and a piston.
Trudeau teaches a cutting assembly having 12 cutting units with blades (236a, b) arranged overlap which are more than two cutting units for increasing cutting length of the cutting assembly. Blade edges are adjacent to each other. See Figs. 2A, 3A, and 4A.
To provide 5 cutting units or 12 cutting units would be within the knowledge of one skilled in the art since it depends on the size of the pipes to be cut.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the cutting assembly in Kim by providing five cutting units with blades arranged overlap for increasing cutting length of the cutting assembly.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Perkins et al. (3,992,777), hereinafter Perkin.
Regarding claim 3, Kim teaches the invention substantially as claimed except for the detail of the housing and the piston in which the piston having a fixed sealing ring on the cylindrical wall and at least one sealing ring on the piston, and a second hydraulic supply positioned between the fixed sealing ring and the piston sealing ring.
Perkin teaches hydraulic cutting assembly comprising a piston 33 having at least one sealing ring (34A), a fixed piston sealing ring (34B) on a cylindrical wall of a housing 29, and a second hydraulic supply (end of conduit 53) between the fixed piston sealing ring and the piston sealing ring.  See Fig. 1.  The arrangement of the sealing ring on the 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide piston sealing rings and a fixed piston sealing ring, and a second hydraulic supply as taught by Perkin to the piston and the housing in Kim for facilitating reciprocating movement of the piston between a cutting position and a retracted position.
Regarding claim 4, Kim teaches the invention substantially as claimed except for the fluid supply up to 5,000 psi.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fluid supply in the cutting assembly in Kim that can supply pressure up to 5,000 psi for cutting pipes with different thickness.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Trudeau et al. (9,038,723), hereinafter Trudeau.
Kim teaches an assembly to cut or crimp a hollow piling substantially as claimed except for limitations in bolded texts, comprising: 
a pressurized hydraulic fluid supply 50 configured to supply enough force to cut through up to a circumference of a piling 100; 
a housing (41, 81) having a cavity to receive the hydraulic fluid, the housing having at least one cylinder wall; 

attached at a radially distal end of the at least one piston assembly one of a fixedly attached interchangeable crimping or fixedly attached interchangeable cutting blade (44, 84), wherein the fixedly attached interchangeable cutting blade is configured to extend through the at least one cylinder wall when a cutting force is applied to an encountered piling wall; and 
wherein the fixedly attached interchangeable crimping blade has a rounded edge to crimp a pipe surface when a crimping force is applied to an encountered piling wall.
See Figs. 2 and 4.
Regarding the limitations “a fixedly attached interchangeable crimping” and “wherein the fixedly attached interchangeable crimping blade has a rounded edge to crimp a pipe surface when a crimping force is applied to an encountered piling wall”, claim 12, line 1 sets forth an assembly for cutting or crimping.  The Examiner interprets the cutting assembly.  Therefore, the crimping heads with rounded edge is not required for the cutting assembly and thus Kim reference does not need to show the limitation of the crimping heads.
Kim does not teach the blades interchangeably attached to the piston assemblies and the piston assemblies driving the blades up to the external pilling circumference.
Trudeau teaches a cutting assembly for internally cutting a pilling comprising cutting blades 106 interchangeably coupling to a blade actuator so that the blades can 
The piston in Kim is a blade actuator.
Therefore, it would have been obvious to one skilled in the art before the effective filling of the claimed invention to make the blades in Kim interchangeably coupling to the pistons so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.
Claims 1, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (2014/0112722) in view of Trudeau et al. (9,038,723), hereinafter Trudeau.
Regarding claim 1, Chin teaches an assembly to internally cut a hollow piling 32, comprising: 
a pressurized hydraulic fluid supply (62, 64) configured to supply enough force to cut through up to the circumference (at 101) of a piling 32; 
a housing 46 having a cavity to receive the hydraulic fluid, the housing having at least one cylinder wall; 
at least one piston assembly (77, 79, 81) slidably disposed within the at least one cylinder wall configured to extend from the at least one cylinder wall in response to the introduction of pressurized hydraulic fluid into the housing cavity; and 
a blade (tips of 77, 79, 81) fixedly and interchangeably attached at a radially distal end of each of the at least piston assembly, 
wherein the blade is configured to apply a cutting force to a hollow piling solely through the extension of the slidably disposed at least one piston assembly,

See Figs. 1 and 2.
Chi does not teach the blades interchangeably attached to the piston assemblies and the piston assemblies driving the blades up to the external pilling circumference.
Trudeau teaches a cutting assembly for internally cutting a pilling comprising cutting blades 106 interchangeably coupling to a blade actuator so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.  See Fig. 5A.
The piston in Chin is a blade actuator.
Therefore, it would have been obvious to one skilled in the art before the effective filling of the claimed invention to make the blades in Chin interchangeably coupling to the pistons so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.
Regarding claim 8, the blade (77, 79, 81) has a round shape.  See para. [0036].
Regarding claim 9, the blade (77, 79, 81) having an upper step 86 and a lower step 86 is best seen in Fig. 2.
Regarding claim 12, Chin teaches an assembly to cut or crimp a hollow piling substantially as claimed except for limitations in bolded texts, comprising: 
a pressurized hydraulic fluid supply (62, 64) configured to supply enough force to cut through up to a circumference of a piling 32; 

at least one piston assembly (77, 79, 81) slidably disposed within the at least one cylinder wall configured to extend from the at least one cylinder wall in response to the introduction of pressurized hydraulic fluid into the housing cavity; 
attached at a radially distal end of the at least one piston assembly one of a fixedly attached interchangeable crimping or fixedly attached interchangeable cutting blade (tips of 77, 79, 81), wherein the fixedly attached interchangeable cutting blade is configured to extend through the at least one cylinder wall when a cutting force is applied to an encountered piling wall; and 
wherein the fixedly attached interchangeable crimping blade has a rounded edge to crimp a pipe surface when a crimping force is applied to an encountered piling wall.
See Figs. 1 and 2, and para. [0037].
Chin does not teach the blades interchangeably attached to the piston assemblies and the piston assemblies driving the blades up to the external pilling circumference.
Trudeau teaches a cutting assembly for internally cutting a pilling comprising cutting blades 106 interchangeably coupling to a blade actuator so that the blades can be replaced quickly without replacing an entire system of blade and blade actuator.  See Fig. 5A.
The piston in Chin is a blade actuator.
Therefore, it would have been obvious to one skilled in the art before the effective filling of the claimed invention to make the blades in Chin interchangeably .
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to Kim, the language of claim 1 does not define how much “solely” does the blade applying on the pilling nor the structure of the blade (it appears a blade with a sharp cutting edge). The pistons in Kim rotate and push the blades against the pilling for making cut in the pilling.  Without the pushing force from the pistons, the blades do not cut and advance through the pilling.  Therefore, Kim reads on “wherein the blade is configured to apply a cutting force to a hollow piling solely through the extension of the slidably disposed at least one piston assembly.”
Regarding Applicant’s argument with respect to the interchangeable couple, Trudeau reference is introduced to teach the removably connection between the blades and the blade actuators which are the pistons.
Regarding Applicant’s argument with respect to Chin, Chin teaches cut through the pilling at a point in Fig. 9.  Claim 1 does not teach the shape of the cut.  Therefore, Chin reads on claim 1.
Regarding Applicant’s argument with claim 9, claims 1 and 9 do not possibly claim the overlapping and the retracting of the blades. The term “to allow overlapping of the blades when the blades are retracted” describes the intended use of the stepped structure of the blades. The blades have multiple sections such as the transitions 
Regarding Applicant’s argument with respect to Perkins, Perkins is applied to teach the structure of a cylinder with a piston.  For the internal cutting of a pipe, Kim teaches this limitation.  Applicant argues against the references individually while the rejections are based on a combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724